DETAILED ACTION
Claims 1-8 and 11-14 were filed with the amendment and AFCP request dated 02/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments and amendments dated 02/16/2021 overcome the rejections in the previous Final Office Action (dated 12/21/2021).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. George Chaclas and Mr. Anthony Kassas on 02/17/2021.

The application has been amended as follows: 


 IN THE CLAIMS:
  
Claim 12.    (Currently Amended) The pressure regulator assembly of Claim 8, wherein the spring cage housing assembly includes an adjustment screw, wherein the push rod slideably mounts in the adjustment screw so that, in the normal mode position, the push rod is spaced from the lever but in the fast-fill mode position, the lever is actuated so that the lever pushes against the push rod [[118]] and, thereby, pushes the washer assembly to increase compression of the preload spring [[130]].
 
Claim 13.    (Currently Amended) The pressure regulator assembly of Claim 12, further comprising an adjustment locking nut [[112]] coupled to the adjustment screw [[172]] for selectively fixing the adjustment screw [[172]].

The claims were amended to correct minor informalities.

Reasons for Allowance
  Claims 1-8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “a cam actuator lever configured to not engage the preload spring in the normal mode: and a push rod slidably mounted and extending between the lever and the spring washer assembly, wherein the cam actuator lever is rotatably mounted so that a distal cam surface, in the regulated fast-fill mode position, 
Watts (Watts, Series 1156F Catalog); Schink (U.S. Pat. No. 4,240,464); and Black (U.S. Pat. No. 5,141,022) are the closest prior art of record.
Watts, among other things, fails to teach or suggest that that the cam actuator lever is configured to not engage the preload spring in the normal mode (claims 1 and 5) or that the lever rotatably coupled to the spring cage housing assembly is selectively pushing the push rod (claim 8).  The lever and cam of Watts are constantly pushing the push rod, there is no selective pushing or disengagement; nor would it have been 
Schink, among other things, fails to teach or suggest that the cam actuator lever is configured to not engage the preload spring in the normal mode (claims 1 and 5) or that the lever rotatably coupled to the spring cage housing assembly is selectively pushing the push rod (claim 8).  The lever and cam of Schink are constantly pushing the push rod, there is no selective pushing or disengagement; nor would it have been obvious to modify Schink to make the cam/lever disengage from the push rod without improperly changing the principle of operation of Schink.
Black, among other things, fails to teach or suggest that the lever is configured to not engage the preload spring in the normal mode (claim 5) or that the lever rotatably coupled to the spring cage housing assembly is selectively pushing the push rod (claim 8).  The lever of Black is constantly pushing the push rod, there is no selective pushing or disengagement; nor would it have been obvious to modify Black to make the lever disengage from the push rod without improperly changing the principle of operation of Black.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA CAHILL/Primary Examiner, Art Unit 3753